

 
Exhibit 10.1

$875,000,000
 
THE MCCLATCHY COMPANY
 
11.5% Senior Secured Notes due 2017
 
Purchase Agreement
 
February 4, 2010
 
J.P. Morgan Securities Inc.
 
As Representative of the
 
several Initial Purchasers listed
 
in Schedule 1 hereto
 
c/o J.P. Morgan Securities Inc.
 
270 Park Avenue
 
New York, New York 10017
 
Ladies and Gentlemen:
 
The McClatchy Company, a Delaware corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $875,000,000 aggregate principal amount of its 11.5% Senior
Secured Notes due 2017 (the “Securities”).  The Securities will be issued
pursuant to an Indenture to be dated as of February 11, 2010 (the “Indenture”)
among the Company, the guarantors from time to time party thereto (the
“Guarantors”) and The Bank of New York Mellon Trust Company, N.A., as trustee
(the “Trustee”), and will be guaranteed on a senior secured basis, jointly and
severally, by each of the Guarantors listed on Schedule 2 hereto (the
“Guarantees”).
 
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Guarantors have prepared a
preliminary offering memorandum dated January 27, 2010 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company and the Securities.  Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Company to
the Initial Purchasers pursuant to the terms of this Agreement.  The Company
hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement.
References herein to the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum shall be deemed to refer to and include
any document incorporated by reference therein prior to the Time of Sale (as
defined below) unless specifically otherwise indicated.
 

 
1

--------------------------------------------------------------------------------

 
Exhibit 10.1

At or prior to the time when sales of the Securities by an Initial Purchaser
were first made (the “Time of Sale”), the following information shall have been
prepared (collectively, the “Time of Sale Information”):  the Preliminary
Offering Memorandum, as supplemented and amended by the written communications
listed on Annex A hereto including the term sheet substantially in the form of
Annex B here to.
 
The Company and the Guarantors will secure their obligations under the
Securities and the Guarantees by first-priority security interests in the
Collateral (as defined below), subject to Permitted Liens (as defined under the
caption “Description of notes” in the Offering Memorandum), as described in the
Time of Sale Information.  In connection with the offering, the Company and the
Guarantors, as applicable, and the Collateral Agent (as defined in Section 13),
will enter into a Security Agreement (as defined in Section 13), the Trademark
Security Agreement (as defined in Section 13) and the Copyright Security
Agreement (as defined in Section 13), providing for, among other things, the
Company and the Guarantors party thereto to grant a security interest in the
Collateral as security for their obligations under the Securities and the
Guarantees. For the purposes of this Agreement, the term “Collateral” shall have
the meaning assigned to such term in the Time of Sale Information and Offering
Memorandum.
 
Prior to the commencement of the offering, the Company has entered into an
Amendment and Restatement Agreement, dated as of January 26, 2010, that will,
subject to the satisfaction of specified conditions, amend and restate the
credit agreement dated as of June 27, 2006 with Bank of America, N.A., as
administrative agent (the “Credit Facility”) immediately prior to the closing of
the offering of the notes (the “Credit Facility Amendment”).  Concurrently with
the offering, the Company and Guarantors will enter into an intercreditor
agreement (the “Intercreditor Agreement”), to be dated the Closing Date (as
defined below) by and between Bank of America, N.A., as collateral agent for the
lenders under the Company’s Credit Facility and the Collateral Agent, and (ii)
pursuant to an Offer to Purchase and Consent Solicitation Statement and related
letter of transmittal, each dated as of January 27, 2010 (together, the “Offer
to Purchase”), the Company has commenced a cash tender offer (the “Tender
Offer”) for any and all of its outstanding 7.125% notes due 2011 (the “2011
Notes”) and its 15.75% senior notes due 2014 (the “2014 Notes”) and consent
solicitation (the “Consent Solicitation”) of registered holders of the 2014
Notes to certain proposed amendments and waivers to the indenture, dated as of
June 26, 2009 (as amended and supplemented, the “2014 Indenture”) among the
Company, the guarantors party thereto and U.S. Bank National Association, as
trustee under the 2014 Indenture.  As described in the Time of Sale Information
and the Offering Memorandum, proceeds from the issuance and sale of the
Securities shall be used to (i) pay consideration to holders who tender their
2011 Notes in the Tender Offer to the extent the Company obtains the requisite
consents under the Consent Solicitation, (ii) repay a portion of the
indebtedness outstanding under the Company’s Credit Facility, (iii) repay funds
borrowed under the Credit Facility to pay consideration to holders who tender
their 2011 Notes to the extent that the Company failed to obtain the requisite
consent under the Consent Solicitation for the 2014 Notes in the tender offer
(iv) pay fees and expenses in connection with the Tender Offer and Consent
Solicitation, the Credit Facility Amendment and the issuance and sale of the
Securities. For purposes of this Agreement, the term “Transactions” shall refer
to, collectively, the issuance and sale of the Securities, the consummation of
the Tender Offer and Consent Solicitation, the entering into of the Credit
Facility Amendment, the entering into of the Intercreditor Agreement and the
payment of related fees and expenses in connection with the foregoing.
 

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.1

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date and substantially in the form attached
hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company and the Guarantors will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the resale of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.
 
The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:
 
1. Purchase and Resale of the Securities.
 
(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements of the Company and the
Guarantors set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to 96.984% of the principal amount thereof
plus accrued interest, if any, from February 4, 2010 to the Closing Date.  The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.
 
(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;
 
(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
 
(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:
 
(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or
 
(B) outside the United States in accordance with the restrictions set forth in
Annex C hereto.
 

 
3

--------------------------------------------------------------------------------

 
Exhibit 10.1

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(h), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.
 
(d) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser; provided that such offers
and sales shall be made in a accordance with the provisions of this Agreement.
 
(e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to each of the Company and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as financial advisors or
fiduciaries to, or agents of, the Company, the Guarantors or any other
person.  Additionally, neither the Representative nor any other Initial
Purchaser is advising the Company, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Company or the Guarantors with respect
thereto.  Any review by the Representative or any Initial Purchaser of the
Company, the Guarantors and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Company, the Guarantors or any other person.
 
2. Payment and Delivery.
 
(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York 10005 at
10:00 A.M., New York City time, on February 11, 2010, or at such other time or
place on the same or such other date, not later than the third business day
thereafter, as the Representative and the Company may agree upon in
writing.  The time and date of such payment and delivery is referred to herein
as the “Closing Date.”
 
(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the account
of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company.  The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.
 

 
4

--------------------------------------------------------------------------------

 
Exhibit 10.1

3. Representations and Warranties of the Company and the Guarantors.  The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
 
(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum.  The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, as of its date and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.
 
(b) Additional Written Communications.  The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet or pricing supplement substantially in
the form of Annex B hereto, which constitute part of the Time of Sale
Information, and (iv) any electronic road show or other written communications,
in each case used in accordance with Section 4(c).  Each such Issuer Written
Communication, when taken together with the Time of Sale Information, did not at
the Time of Sale, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantors make no
representation and warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in any Issuer Written Communication.
 
(c) Incorporated Documents.  The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading provided,
however, that no representation is made as to any statement or omission that
shall have been superseded or modified in either (i) a document subse-
 

 
5

--------------------------------------------------------------------------------

 
Exhibit 10.1

quently filed with the Commission and incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum or (ii) each of the Time of
Sale Information and the Offering Memorandum.
 
(d) Financial Statements.  The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the consolidated results of their operations and the
changes in their cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby except as
set forth in the Time of Sale Information and the Offering Memorandum; and the
other financial information of the Company and its subsidiaries included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its subsidiaries and presents fairly in all material respects the
information shown thereby.
 
(e) No Material Adverse Change.  Except as disclosed in the Time of Sale
Information and the Offering Memorandum (exclusive of any amendment or
supplement thereto after the Time of Sale), since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any change in the capital stock (other than the issuance of the shares
of Common Stock, options or restricted stock units to purchase or acquire shares
of Common Stock granted under, or contracts or commitments pursuant to, the
Company’s previous or currently existing stock option, employee stock purchase
and other similar officer, director or employee benefit plans or the issuance of
the Common Stock upon the exercise of outstanding options and warrants) or
long-term debt of the Company or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position or results of operations of
the Company and its subsidiaries taken as a whole; (ii) neither the Company nor
any of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.
 
(f) Organization and Good Standing.  The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses as
currently conducted requires such qualification, and have all power and
authority necessary to own or hold their re-
 

 
6

--------------------------------------------------------------------------------

 
Exhibit 10.1

spective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, financial position or results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company and the Guarantors of their obligations under the
Securities and the Guarantees (a “Material Adverse Effect”).  The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Schedule 3 to this Agreement.
 
(g) Capitalization.  The Company has an authorized capitalization as set forth
in each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of the subsidiaries of the Company have been duly and
validly authorized and issued, are, to the extent applicable, fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.
 
(h) Due Authorization.  The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee set forth therein), the Exchange Securities,
the Registration Rights Agreement, the Security Documents (as defined in Section
13), the Intercreditor Agreement and the Credit Facility
Amendment  (collectively, the “Transaction Documents”), grant security interests
in the Collateral thereunder and perform their respective obligations hereunder
and thereunder; and, on the Closing Date, all action required to be taken for
the granting of the security interests in the Collateral and the consummation of
the Transactions has been duly and validly taken.
 
(i) The Indenture.  The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability including principles of good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or equity)
(collectively, the “Enforceability Exceptions”); and on the Closing Date, the
Indenture will conform in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.
 
(j) The Securities and the Guarantees.  The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees
 

 
7

--------------------------------------------------------------------------------

 
Exhibit 10.1

have been duly authorized by each of the Guarantors and, when the Securities
have been duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, the Guarantees will be valid and
legally binding obligations of each of the respective Guarantors, enforceable
against each of the respective Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.
 
(k) The Exchange Securities.  On the Closing Date, the Exchange Securities
(including the related Guarantees) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement and in accordance
with the provisions of the Indenture, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company as issuer with respect to the Exchange Securities, and each of the
Guarantors, as guarantors, with respect to the respective Guarantees related to
the Exchange Securities, enforceable against the Company and each of the
respective Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
 
(l) Purchase and Registration Rights Agreements.  This Agreement has been duly
authorized, executed and delivered by the Company and each of the
Guarantors.  The Registration Rights Agreement has been duly authorized by the
Company and each of the Guarantors and on the Closing Date will be duly executed
and delivered by the Company and each of the Guarantors and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.
 
(m) Other Transaction Documents.  (i) The Security Documents have been duly
authorized by the Company and each Guarantor to the extent a party thereto, (ii)
the Credit Facility Amendment has been duly authorized by the Company and each
Guarantor to the extent a party thereto and (iii) the Intercreditor Agreement
has been duly authorized by the Company and each Guarantor to the extent a party
thereto.  When the Credit Facility Amendment, the Intercreditor Agreement and
each of the Security Documents have been duly executed and delivered, each of
the Credit Facility Amendment, the Intercreditor Agreement and the Security
Documents will constitute legal, valid and binding agreements of the Company and
each Guarantor to the extent a party thereto, enforceable against the Company
and each Guarantor to the extent a party thereto in accordance with their terms,
subject to the Enforceability Exceptions.
 
(n) Descriptions of the Transaction Documents.  Each Transaction Document
conforms in all material respects to the description, if any, thereof contained
in each of the Time of Sale Information and the Offering Memorandum.
 
(o) No Violation or Default.  Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in de
 

 
8

--------------------------------------------------------------------------------

 
Exhibit 10.1

fault, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any applicable law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or its
subsidiaries or any of their properties, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(p) No Conflicts.  The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof, the
granting of the security interest in the Collateral and the consummation of the
Transactions contemplated by the Transaction Documents will not (i) upon the
effectiveness of the Credit Facility Amendment in accordance with its terms,
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries (other than any lien, charge or encumbrance
created or imposed by the Transaction Documents) pursuant to, any indenture,
lease, mortgage, deed of trust, loan agreement or other agreement or instrument
to which the Company or any of its subsidiaries is a party or by which the
Company or any of its subsidiaries is bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject, (ii) result in any
violation of the provisions of the charter or by-laws or similar organizational
documents of the Company or any of its subsidiaries or (iii) assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained herein and their compliance with their agreements contained herein,
result in the violation of any applicable law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company or any of its subsidiaries or any
of their properties, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(q) No Consents Required.  Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained herein and their compliance with
their agreements contained herein, no consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required on the part of the Company or the Guarantors
for the execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which each is a party, the
issuance and sale of the Securities (including the Guarantees) and compliance by
the Company and each of the Guarantors with the terms thereof and the
consummation of the Transactions contemplated by the Transaction Documents,
except for (i) such consents, approvals, authorizations, orders and
registrations or qualifications as have been obtained, (ii) such consents,
approvals, authorizations, orders
 

 
9

--------------------------------------------------------------------------------

 
Exhibit 10.1

and registrations or qualifications as may be required (1) under applicable
state and foreign securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers, (2) with respect to the Exchange
Securities (including the related guarantees) under the Securities Act, the
Trust Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement, (3) under the Uniform Commercial Code as from
time to time in effect in the relevant jurisdictions or other relevant personal
property security legislation, each as from time to time in effect in the
relevant jurisdictions or (4) by the United States Patent and Trademark Office
or the United States Copyright Office or the applicable intellectual property
legislation, rules or regulations in effect in the other relevant jurisdictions
and (iii) such consents, approvals, authorizations, orders and registrations or
qualifications as are expressly contemplated by the Transaction Documents.
 
(r) Legal Proceedings.  Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is a party or may be a party or to which any
property of the Company or any of its subsidiaries, to the knowledge of the
Company is or may be subject that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and to the Company’s
knowledge, no such investigations, actions, suits or proceedings are threatened
or contemplated by any governmental or regulatory authority or by others.
 
(s) Independent Accountants.  Deloitte & Touche LLP, who have certified certain
financial statements of the Company and its subsidiaries, are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.
 
(t) Title to Real and Personal Property.  Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, the Company and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Company and its subsidiaries,
in each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
(u) Title to Intellectual Property.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or as set
forth in the Time of Sale Information and the Offering Memorandum, the Company
and its subsidiaries own or possess adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses; and the conduct of their respective businesses will
not conflict in any material respect with any such rights of oth-
 

 
10

--------------------------------------------------------------------------------

 
Exhibit 10.1

ers, and the Company and its subsidiaries have not received any notice of any
claim of infringement of or conflict with any such rights of others that if true
would result in a Material Adverse Effect.
 
(v) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.
 
(w) Investment Company Act.  Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).
 
(x) Taxes.  Except, in each case, for (i) any such taxes or tax deficiencies
that are currently being contested in good faith by appropriate proceedings and
for which the Company has established adequate reserves in accordance with
generally accepted accounting principles or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(1) the Company and its subsidiaries have paid all federal, state, local and
foreign taxes and filed all tax returns required to be paid or filed through the
date hereof and (2) there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets.
 
(y) Licenses and Permits.  The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course except where such revocation, modification or non-renewal
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
(z) No Labor Disputes.  Except as disclosed in the Time of Sale Information and
Offering Memorandum, no labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and each
 

 
11

--------------------------------------------------------------------------------

 
Exhibit 10.1

of the Guarantors, is contemplated or threatened and neither the Company nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of any of the Company’s or the Company’s subsidiaries’
principal suppliers, except, in each case, as would not reasonably be expected
have a Material Adverse Effect.
 
(aa) Compliance with Environmental Laws.  (i) The Company and its subsidiaries
(x) are in compliance with any and all applicable federal, state and local laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants; (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of clauses (i) and (ii) above, for
any such failure to comply, or failure to receive required permits, licenses,
certificates, or other authorizations or approvals, or cost or liability, as
would not, individually or in the aggregate, have a Material Adverse Effect or
would not require disclosure pursuant to the Commission’s Regulation S-K. Except
as described in each of the Time of Sale Information and the Offering
Memorandum, (x) there are no proceedings that are pending, or that are known by
the Company to be contemplated, against the Company or any of its subsidiaries
under any Environmental Laws in which a governmental entity is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $10.0 million or more will be imposed, (y) the Company and
its subsidiaries are not aware of any noncompliance by them with Environmental
Laws, or liabilities or other obligations of them under Environmental Laws or
laws concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect.
 
(bb) Compliance with ERISA.  Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”)  is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the United States Internal Revenue Service  (the “IRS”) or an application
for such a letter is currently being processed by the IRS with respect thereto,
has been established under a prototype plan for which an IRS opinion letter has
been obtained by the plan sponsor and is valid as to the adopting employer, or
is within its applicable remedial amendment period under Section 401(b) of the
Code and, to the knowledge of the Company, nothing has occurred which would
prevent, or cause the loss of, such qualification. No Plan has failed prior to,
or after, the effectiveness of the Pension Protection Act of 2006, as amended
from time to time (the “Pension Act”), to satisfy the minimum
 

 
12

--------------------------------------------------------------------------------

 
Exhibit 10.1

funding standard within the meaning of Section 412 of the Code or Section 302 of
ERISA, as of the last day of the most recent fiscal year of such Plan ended
prior to the date as of which this representation is made. Neither the Company
nor any trade or business (whether or not incorporated) under common control
with the Company within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code)  is (A) prior to the effectiveness of the Pension Act,
required to give security to any Plan pursuant to Section 401(a)(29) of the Code
or Section 307 of ERISA, or on or after the effectiveness of the Pension Act,
required to make an additional contribution or give security to any Plan
pursuant to Section 436 of the Code or Section 206(g) of ERISA, or (B) subject
to a lien in favor of a Plan, under either Section 302(f) of ERISA or Section
412(m) of the Code prior to the effectiveness of the Pension Act, or under
Section 303(k) of the ERISA or Section 430(k) of the Code on and after the
effectiveness of the Pension Act.
 
(cc) Disclosure Controls.  The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
 
(dd) Accounting Controls.  The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.  The
Company maintains internal accounting controls sufficient to provide reasonable
assurance (i) that the maintenance of records is in reasonable detail that
accurately and fairly reflects the transactions and disposition of assets; (ii)
that transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and
receipts and expenditures are being made only in accordance with the
authorizations of management and directors; and (iii) regarding prevention or
timely detection of unauthorized acquisitions, use or disposition of the
Company’s and its Subsidiaries’ assets that could have a material effect on the
Company’s consolidated financial statements. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, there are no material
weaknesses or significant deficiencies in the Company’s internal controls.
 
(ee) Insurance.  The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts as is customary for companies engaged in similar businesses in
similar indus
 

 
13

--------------------------------------------------------------------------------

 
Exhibit 10.1

tries and neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at a reasonable cost
from similar insurers as may be necessary to continue its business.
 
(ff) No Unlawful Payments.  Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or any other person acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
 
(gg) Compliance with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all relevant jurisdictions, the rules and regulations thereunder and
any applicable related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
 
(hh) Compliance with OFAC.  None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
 
(ii) Solvency.  On and immediately after the Closing Date, the Company (after
giving effect to the issuance of the Securities and the Refinancing (as defined
in the Time of Sale Information and the Offering Memorandum) and the other
Transactions as described in each of the Time of Sale Information and the
Offering Memorandum) will be Solvent.  As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company is not less than the total amount required to pay the liabilities of the
Company on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; (iii) assuming consummation of
 

 
14

--------------------------------------------------------------------------------

 
Exhibit 10.1

the issuance of the Securities as contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, the Company is not incurring debts
or liabilities beyond its ability to pay as such debts and liabilities mature;
and (iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged.
 
(jj) No Restrictions on Subsidiaries.  No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock to the
Company or any subsidiary, from repaying to the Company any loans or advances to
such subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company in
each case, except for restrictions contemplated by the Indenture and except for
restrictions permitted by the Credit Agreement that the Company has determined
are not likely to materially impair the Company’s ability to make scheduled
payments or principal and interest on the Notes when due.
 
(kk) No Broker’s Fees.  Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
 
(ll) Rule 144A Eligibility.  On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
 
(mm) No Integration.  Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.
 
(nn) No General Solicitation or Directed Selling Efforts.  None of the Company
or any of its affiliates (as defined in Rule 501(b) of Regulation D) or any
other person acting on its or their behalf (other than the Initial Purchasers or
persons acting on their behalf, as to which no representation is made) has (i)
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act
 

 
15

--------------------------------------------------------------------------------

 
Exhibit 10.1

(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.
 
(oo) Securities Law Exemptions.  Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth herein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum (it being understood that no
representation is given as to any subsequent resale of the Securities by
purchasers of the Securities from the Initial Purchasers), to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act.
 
(pp) No Stabilization.  Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
(qq) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
(rr) Statistical and Market Data.  Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.
 
(ss) Sarbanes-Oxley Act.  The Company and each of the Company’s directors or
officers, in their capacities as such, has complied in all material respects
with the provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.
 
(tt) Liens and Security Interests in Personal Property.  The Security Documents,
when executed and delivered, will create in favor of the Collateral Agent for
the benefit of the holders of Securities, the Collateral Agent and the Trustee
on behalf of the holders of the Securities, valid and enforceable first-priority
security interests (subject to Permitted Liens) in and liens on the rights of
the Company and each Guarantor in the property in which a security interest is
purported to be granted under such Security Documents and upon, or as a result
of, the filing of Uniform Commercial Code financing statements in appropriate
form and with the appropriate governmental authorities (including payment of all
necessary fees and taxes) and upon the taking of the other actions described in
the Security Documents, such security interests in the rights of the Company and
each Guarantor in such property will constitute a perfected security interest in
all
 

 
16

--------------------------------------------------------------------------------

 
Exhibit 10.1

right, title and interest in the property in which a security interest is
purported to be granted to the extent such perfection can be obtained upon the
taking of such actions and will be subject only to Permitted Liens.
 
(uu) Transfer of Collateral.  The Company and the Guarantors collectively own,
have rights in or have the power to transfer rights in the Collateral, free and
clear of any liens other than (i) the security interests granted pursuant to the
Security Documents, (ii) Liens expressly permitted to exist on the Collateral
under the Indenture.
 
Any certificate signed by any officer of the Company, the Guarantors or their
respective subsidiaries and delivered to the Initial Purchasers or counsel for
the Initial Purchasers in connection with the offering of the Securities and,
when issued, the Guarantees, shall be deemed a joint and several representation
and warranty by each of the Company, the Guarantors and their respective
subsidiaries, as to matters covered thereby, to the Initial Purchasers.
 
4. Further Agreements of the Company and the Guarantors.  The Company and each
of the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:
 
(a) Delivery of Copies.  Until the earlier to occur of (i) the completion of the
initial resale of the Securities by the Initial Purchasers and (ii) the nine
month anniversary of the Closing Date, the Company will deliver, without charge,
to the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
 
(b) Offering Memorandum, Amendments or Supplements.  During the period beginning
the date hereof and the ending upon the earlier to occur of (i) the completion
of the initial resale of the Securities by the Initial Purchasers and (ii) the
nine month anniversary of the Closing Date, before finalizing the Offering
Memorandum or making or distributing any amendment or supplement to any of the
Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects; provided, however, that the Representative
shall not object to any such filing if the Company obtains advice of outside
counsel that such filing is required under the rules and regulations of the
Securities Act or Exchange Act; provided further that the Company shall have the
right to file with the Commission any report required to be filed by the Company
under the Exchange Act (based on the advice of the Company’s internal or
external counsel) no later than the time period required by the Exchange Act.
 
(c) Additional Written Communications.  Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such
 

 
17

--------------------------------------------------------------------------------

 
Exhibit 10.1

written communication for review and will not make, prepare, use, authorize,
approve or refer to any such written communication to which the Representative
reasonably objects.
 
(d) Notice to the Representative.  The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
suspending any such qualification of the Securities and, if any such order is
issued, will use commercially reasonable efforts to obtain as soon as possible
the withdrawal thereof.
 
(e) Time of Sale Information.  If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with applicable law,
the Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with applicable law.
 
(f) Ongoing Compliance of the Offering Memorandum.  If at any time prior to the
earlier of (i) the completion of the initial resale of the Securities and (ii)
the nine month anniversary of the Closing Date, (i) any event shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with applicable law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Com-
 

 
18

--------------------------------------------------------------------------------

 
Exhibit 10.1

mission and incorporated by reference therein) as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented (including
such document to be incorporated by reference therein) will not, in the light of
the circumstances existing when the Offering Memorandum is delivered to a
purchaser, be misleading or so that the Offering Memorandum will comply with
applicable law.
 
(g) Blue Sky Compliance.  The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions (including
Canada) as the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the initial offering and resale
of the Securities by the Initial Purchasers; provided that neither the Company
nor any of the Guarantors shall be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.
 
(h) Clear Market.  During the period from the date hereof through and including
the date that is 90 days after the date hereof, neither the Company nor any of
the Guarantors will, without the prior written consent of J.P. Morgan Securities
Inc., Banc of America Securities LLC and Credit Suisse Securities (USA) LLC,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year; provided that the foregoing shall not apply to the sale of
Securities under this Agreement or the Exchange Securities.
 
(i) Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.
 
(j) Supplying Information.  While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
 
(k) DTC.  The Company will use its commercially reasonable efforts to assist the
Initial Purchasers in arranging for the Securities to be eligible for clearance
and settlement through The Depository Trust Company (“DTC”).
 
(l) No Resales by the Company.  Until the earlier of the one year anniversary of
the Closing Date and the completion of the exchange offer contemplated by the
Registration Rights Agreement, the Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for sales of
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.
 

 
19

--------------------------------------------------------------------------------

 
Exhibit 10.1

(m) No Integration.  Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
 
(n) No General Solicitation or Directed Selling Efforts.  None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers and persons acting on their behalf, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.
 
(o) No Stabilization.  Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
5. Certain Agreements of the Initial Purchasers.  Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.
 
6. Conditions of Initial Purchasers’ Obligations.  The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance in all material respects by the Company and each
of the Guarantors of their respective covenants and other obligations hereunder
and to the following additional conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
 
(b) No Downgrade.  Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in
 

 
20

--------------------------------------------------------------------------------

 
Exhibit 10.1

the rating accorded the Company or any of its subsidiaries, the Securities or
any other debt or preferred stock issued or guaranteed by the Company or any of
its subsidiaries by any “nationally recognized statistical rating organization,”
as such term is defined by the Commission for purposes of Rule 436(g)(2) under
the Securities Act; and (ii) no such organization shall have publicly announced
that it has under surveillance or review, or has changed its outlook with
respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
(other than an announcement with positive implications of a possible upgrading);
provided that the ratings change and negative ratings outlook from Standard &
Poor’s Ratings Group, Inc. and Moody’s Investors Service, Inc. as described
under the caption “Risk factors − The Company has $1.9 billion in total
consolidated debt, which subjects the Company to significant interest rate and
credit risk”  shall not be deemed an event covered in clauses (i) or (ii) above.
 
(c) No Material Adverse Change.  No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the reasonable judgment
of the Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
 
(d) Officer’s Certificate.  The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s and the Guarantors’ financial matters and is
satisfactory to the Representative (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officer, the representations set forth in Sections 3(a)
and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied in all material respects with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and (c)
above.
 
(e) Comfort Letters.  On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Representative, at the request
of the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers and the board of directors of the Company,
in form and substance reasonably satisfactory to the Representative, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum.
 
(f) Opinions and 10b-5 Statement of Counsel for the Company.  Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion and
 

 
21

--------------------------------------------------------------------------------

 
Exhibit 10.1

10b-5 statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative, to the
effect set forth in Annex D hereto.
 
(g) Opinions of Local Counsel. Local counsel, reasonably acceptable to the
Representative and listed on Annex E hereto for each jurisdiction set forth
therein, shall have furnished to the Representative opinion letters in a form
and substance reasonably satisfactory to the Representative, substantially to
the effect set forth in Annex F.
 
(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.  The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
 
(i) No Legal Impediment to Issuance.  No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
 
(j) Good Standing.  The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
 
(k) Registration Rights Agreement.  The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.
 
(l) DTC.  The Securities shall be eligible for clearance and settlement through
DTC on or prior to the Closing Date.
 
(m) Indenture.  At the Closing Date, the Company, the Guarantors and the Trustee
shall have entered into the Indenture, and the Initial Purchasers shall have
received counterparts, conformed as executed, thereof.
 
(n) Security Documents.  At the Closing Date, the Collateral Agent shall have
received each of the Security Documents executed by the parties thereto and
Uniform Commercial Code financing statements in appropriate form for filing and
filings with the United States Patent and Trademark Office and the United States
Copyright Office in appropriate form for filing in each case as
applicable.  Each such document shall be in form and substance reasonably
satisfactory to the Representative and in full force and effect
 

 
22

--------------------------------------------------------------------------------

 
Exhibit 10.1

and the Company and the Guarantors shall have taken all actions required by the
Security Documents to be taken as of such date.  The Representative shall also
have received (i) copies of Uniform Commercial Code, United States Patent and
Trademark Office and United States Copyright Office, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date, listing all effective financing statements,
lien notices or comparable documents that name the Company or any Guarantor as
Debtor and that are filed in those state jurisdictions in which the Company or
such Guarantor is organized and such other searches that the Representative
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents, subject only to Permitted
Liens.
 
(o) The Credit Facility Amendment.  Immediately prior to the Closing Date, the
Credit Facility Amendment shall have become effective.
 
(p) The Intercreditor Agreement. At the Closing Date, the Intercreditor
Agreement shall have become effective.
 
(q) Additional Documents.  On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
7. Indemnification and Contribution.
 
(a) Indemnification of the Initial Purchasers.  The Company and the Guarantors
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other reasonable expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities (including such
legal fees and expenses) arise out of, or are based upon, any untrue statement
or omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use therein.
 
(b) Indemnification of the Company.  Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, each of the
Guarantors and each
 

 
23

--------------------------------------------------------------------------------

 
Exhibit 10.1

of their respective directors and officers and each person, if any, who controls
the Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities (including, without limitation, reasonable legal
fees and other reasonable expenses incurred in a connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred) that arise out of, or are based upon, any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following:  the fourth sentence of the eleventh
paragraph and the thirteenth paragraph, each under the heading “Plan of
distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.
 
(c) Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be reimbursed as they are
incurred.  Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P.
 

 
24

--------------------------------------------------------------------------------

 
Exhibit 10.1

Morgan Securities Inc. and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement (x)
includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
 
(d) Contribution.  If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
(e) Limitation on Liability.  The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any reasonable legal or other reasonable expenses
incurred by such Indemnified Person in connection with any such
 

 
25

--------------------------------------------------------------------------------

 
Exhibit 10.1

action or claim.  Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.
 
(f) Non-Exclusive Remedies.  The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
 
8. Termination.  This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the Nasdaq Global Select Market; (ii) trading of any securities
issued or guaranteed by the Company or any of the Guarantors shall have been
suspended on any exchange or in any over-the-counter market; (iii) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities; or (iv) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the reasonable
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
 
9. Defaulting Initial Purchaser.
 
(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto
 

 
26

--------------------------------------------------------------------------------

 
Exhibit 10.1

that, pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.
 
(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
 
(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
 
(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
 
10. Payment of Expenses.
 
(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the
reasonable fees and expenses of the Company’s and the Guarantors’ counsel and
independent accountants; (v) all reasonable out-of-pocket costs and expenses of
the Initial Purchasers (including, without limitation, 50% of the reasonable
fees, disbursements and other charges of legal counsel and other experts up to
$250,000); provided that, if the Initial Purchasers default in their obligation
to purchase the Securities, such that no Securities are purchased hereunder or
if this Agreement is terminated pursuant to Section 8 (other than Section
8(ii)), the Company has no obligation pursuant to this clause (v); (vi) the fees
and expenses incurred in connection with
 

 
27

--------------------------------------------------------------------------------

 
Exhibit 10.1

the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such United States and Canadian
jurisdictions as the Representative may designate, the preparation, printing and
distribution of a Blue Sky Memorandum (including filing fees and the related
fees and expenses of counsel for the Initial Purchasers); (vii) any fees charged
by rating agencies for rating the Securities; (viii) the fees and expenses of
the Trustee and any paying agent (including related fees and expenses of any
counsel to such parties); (ix) all expenses and application fees incurred in
connection with the application for the approval of the Securities for
book-entry transfer by DTC; and (x) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors (except
that, subject to Section 10(b), the Initial Purchasers shall pay 50% of the cost
of any aircraft used in connection with the “road show”).
 
(b) If (i) this Agreement is terminated pursuant to Section 8(ii) (other than as
the result of an event of the type described in Section 8(i)), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agrees to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the reasonable fees and expenses
of their counsel and the full cost of any aircraft used in connection with the
“road show”) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.
 
11. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof.  Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
 
12. Survival.  The respective indemnities, rights of contribution,
representations, warranties (it being understood that such representations and
warranties are made only as of the date hereof and as of the date of any
officer’s certificate delivered pursuant to Section 6(d)) and agreements of the
Company, the Guarantors and the Initial Purchasers contained in this Agreement
or made by or on behalf of the Company, the Guarantors or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company, the Guarantors or the Initial
Purchasers.
 
13. Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act; (f) the
term  “Collateral Agent” shall mean The Bank of New York Mellon, in its capacity
as collateral agent for the holders of the Securities; (g) the
 

 
28

--------------------------------------------------------------------------------

 
Exhibit 10.1

term “Security Agreement” shall mean the security agreement to be dated as of
the Closing Date, among the Company, the Guarantors and the Collateral Agent;
(h) the term “Trademark Security Agreement” shall mean the trademark security
agreement to be dated as of the Closing Date, among the Company, the Guarantors
party thereto and the Collateral Agent; (i) the term “Copyright Security
Agreement” shall mean the copyright security agreement to be dated as of the
Closing Date, among the Company, the Guarantors party thereto and the Collateral
Agent; and (j) the term “Security Documents” shall mean (i) the Security
Agreement, (ii) the Trademark Security Agreement, (iii) the Copyright Security
Agreement and (iv) any other instruments evidencing or creating or purporting to
create a security interest in favor of the Collateral Agent to secure the
Securities and the Guarantees.
 
14. Miscellaneous.
 
(a) Authority of the Representative.  Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities Inc. on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities Inc. shall be
binding upon the Initial Purchasers.
 
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Inc.,
270 Park Avenue, New York, New York 10017 (fax: (212) 270-1063); Attention:
Richard Gabriel.  Notices to the Company and the Guarantors shall be given c/o
The McClatchy Company, 2100 “Q” Street, Sacramento, California 95816 (fax:
(916) 326-5586); Attention: Karole Morgan-Prager, with a copy to Wilson Sonsini
Goodrich Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto,
California 94304 (fax: (650) 493-6811); Attention Michael A. Occhiolini.
 
(c) Governing Law, etc.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. THE COMPANY, EACH GUARANTOR
AND EACH INITIAL PURCHASER EACH IRREVOCABLY AGREES TO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
TO THIS AGREEMENT OR THE PERFORMANCE HEREOF.  The Company and each Guarantor
irrevocably and unconditionally submits to the exclusive jurisdiction of any
state or federal court sitting in the County and City of New York over any suit,
action or proceeding arising out of or relating to this agreement.  Service of
any process, summons, notice or document by registered mail addressed to the
Company or any Guarantor shall be effective service of process against such
person for any suit, action or proceeding brought in any such court.  The
Company and each Guarantor irrevocably and unconditionally waives any objection
to the laying of venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum.  A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction the Company or any Guarantor is or may be subject, by suit
upon judgment.  The Company and each Guarantor further agrees that nothing
herein shall affect any Initial Purchaser’s right to effect service of process
in any other manner permitted by law or bring a suit action or proceeding
(including a proceeding for enforcement of a judgment) in any other court or
jurisdiction in accordance with applicable law.
 

 
29

--------------------------------------------------------------------------------

 
Exhibit 10.1

(d) Counterparts.  This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
 
(e) Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
 
(f) Headings.  The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
 [Remainder of page intentionally left blank]
 

 
30

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
 
Very truly yours,
 
THE MCCLATCHY COMPANY
 
 
By:         
 
 
Name:
 
 
Title:
 

 
31

--------------------------------------------------------------------------------

 
Exhibit 10.1




Aboard Publishing, Inc., a Florida corporation
Anchorage Daily News, Inc., an Alaska corporation
Bellingham Herald Publishing, LLC, a Delaware limited liability company
Belton Publishing Company, Inc., a Missouri corporation
Big Valley, Inc.
Biscayne Bay Publishing, Inc., a Florida corporation
Cass County Publishing Company, a Missouri corporation
Columbus-Ledger Enquirer, Inc., a Georgia corporation
Cypress Media, Inc., a New York corporation
Cypress Media, LLC, a Delaware limited liability company
Dagren, Inc.
Double A Publishing, Inc.
East Coast Newspapers, Inc., a South Carolina corporation
El Dorado Newspapers
Gables Publishing
Gulf Publishing Company, Inc., a Mississippi corporation
HLB Newspapers, Inc., a Missouri corporation
Idaho Statesman Publishing, LLC, a Delaware limited liability company
Keltatim PublishingCompany, Inc., a Kansas corporation
Keynoter Publishing Company, Inc., a Florida corporation
Lee’s Summit Journal, Incorporated, a Missouri corporation
Lexington H-L Services, Inc., a Kentucky corporation
Macon Telegraph Publishing Company, a Georgia corporation
Mail Advertising Corporation, a Texas corporation
McClatchy Interactive LLC, a Delaware limited liability company
McClatchy Interactive West, a Delaware corporation
McClatchy International, Inc.
McClatchy Investment Company, a Delaware corporation
McClatchy Leasing Company
McClatchy Management Services, Inc., a Delaware corporation
McClatchy Net Ventures
McClatchy News Services
McClatchy Newspaper Sales, Inc.
McClatchy Newspapers, Inc., a Delaware corporation
McClatchy Newsprint Company
McClatchy Property, Inc.
McClatchy Resources
McClatchy Sales, Inc.
McClatchy Shared Services
McClatchy U.S.A., Inc., a Delaware corporation
Mediastream, Inc.
Miami Herald Media Company, a Delaware corporation
N&O Holdings, Inc.
Newsprint Ventures, Inc., a California corporation
Nittany Printing and Publishing Company, a Pennsylvania corporation
Nor-Tex Publishing, Inc., a Texas corporation
Oak Street Development Corporation
Olympian Publishing, LLC, a Delaware limited liability company
Olympic-Cascade Publishing, Inc., a Washington corporation
Pacific Northwest Publishing Company, Inc., a Florida corporation
Quad County Publishing, Inc., an Illinois corporation
Richwood, Inc.
Runways Pub, Inc.
San Luis Obispo Tribune, LLC, a Delaware limited liability company
Star-Telegram, Inc., a Delaware corporation
Tacoma News, Inc., a Washington corporation
The Bradenton Herald, Inc., a Florida corporation
The Charlotte Observer Publishing Company, a Delaware corporation
The News and Observer Publishing Company, a North Carolina corporation
The State Media Company, a South Carolina corporation
The Sun Publishing Company, Inc., a South Carolina corporation
Tribune Newsprint Company
Wichita Eagle and Beacon Publishing Company, Inc., a Kansas corporation
Wingate Paper Company, a Delaware corporation



By:         
 
 
Name:
 
 
Title:
 

 
32

--------------------------------------------------------------------------------

 
Exhibit 10.1



MCCLATCHY INTERACTIVE LLC
 
MCCLATCHY MANAGEMENT SERVICES, INC.
 
QUAD COUNTY PUBLISHING, INC.
 
 
By:         
 
 
Name:
 
 
Title:
 
BELLINGHAM HERALD PUBLISHING, LLC
 
IDAHO STATESMAN PUBLISHING, LLC
 
OLYMPIAN PUBLISHING, LLC
 
 
By:
PACIFIC Northwest Publishing Company, Inc., its Sole Member

 
 
By:         
 
 
Name:
 
 
Title:
 
CYPRESS MEDIA, LLC
 
 
By:
CYPRESS Media, Inc.,

 
 
its Sole Member

 
 
By:         
 
 
Name:
 
 
Title:
 
SAN LUIS OBISPO TRIBUNE, LLC
 


 
By:           The McClatchy Company,
 
its Sole Member
 
 
By:         
 
 
Name:
 
 
Title:
 

 
33

--------------------------------------------------------------------------------

 
Exhibit 10.1



 


 
Accepted:  February 4, 2010
 
J.P. MORGAN SECURITIES INC.
 
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.
 
By:                                                                
Authorized Signatory

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Initial Purchaser
   Principle Amount  
J.P. Morgan Securities Inc.
  $ 285,326,000  
Banc of America Securities LLC
  $ 285,326,000  
Credit Suisse Securities (USA) LLC
  $ 285,326,000  
Lazard Capital Markets LLC
  $ 19,022,000  
Total
  $ 875,000,000  




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Guarantors
 
Aboard Publishing, Inc., a Florida corporation
Anchorage Daily News, Inc., an Alaska corporation
Bellingham Herald Publishing, LLC, a Delaware limited liability company
Belton Publishing Company, Inc., a Missouri corporation
Biscayne Bay Publishing, Inc., a Florida corporation
Cass County Publishing Company, a Missouri corporation
Columbus-Ledger Enquirer, Inc., a Georgia corporation
Cypress Media, Inc., a New York corporation
Cypress Media, LLC, a Delaware limited liability company
East Coast Newspapers, Inc., a South Carolina corporation
Gulf Publishing Company, Inc., a Mississippi corporation
HLB Newspapers, Inc., a Missouri corporation
Idaho Statesman Publishing, LLC, a Delaware limited liability company
Keltatim PublishingCompany, Inc., a Kansas corporation
Keynoter Publishing Company, Inc., a Florida corporation
Lee’s Summit Journal, Incorporated, a Missouri corporation
Lexington H-L Services, Inc., a Kentucky corporation
Macon Telegraph Publishing Company, a Georgia corporation
Mail Advertising Corporation, a Texas corporation
McClatchy Interactive LLC, a Delaware limited liability company
McClatchy Interactive West, a Delaware corporation
McClatchy Investment Company, a Delaware corporation
McClatchy Management Services, Inc., a Delaware corporation
McClatchy Newspapers, Inc., a Delaware corporation
McClatchy U.S.A., Inc., a Delaware corporation
Miami Herald Media Company, a Delaware corporation
Newsprint Ventures, Inc., a California corporation
Nittany Printing and Publishing Company, a Pennsylvania corporation
Nor-Tex Publishing, Inc., a Texas corporation
Olympian Publishing, LLC, a Delaware limited liability company
Olympic-Cascade Publishing, Inc., a Washington corporation
Pacific Northwest Publishing Company, Inc., a Florida corporation
Quad County Publishing, Inc., an Illinois corporation
San Luis Obispo Tribune, LLC, a Delaware limited liability company
Star-Telegram, Inc., a Delaware corporation
Tacoma News, Inc., a Washington corporation
The Bradenton Herald, Inc., a Florida corporation
The Charlotte Observer Publishing Company, a Delaware corporation
The News and Observer Publishing Company, a North Carolina corporation
The State Media Company, a South Carolina corporation
The Sun Publishing Company, Inc., a South Carolina corporation
Wichita Eagle and Beacon Publishing Company, Inc., a Kansas corporation
Wingate Paper Company, a Delaware corporation


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Subsidiaries of The McClatchy Company
 
Aboard Publishing, Inc., a Florida corporation
Anchorage Daily News, Inc., an Alaska corporation
Bellingham Herald Publishing, LLC, a Delaware limited liability company
Belton Publishing Company, Inc., a Missouri corporation
Big Valley, Inc.
Biscayne Bay Publishing, Inc., a Florida corporation
Cass County Publishing Company, a Missouri corporation
Columbus-Ledger Enquirer, Inc., a Georgia corporation
Cypress Media, Inc., a New York corporation
Cypress Media, LLC, a Delaware limited liability company
Dagren, Inc.
Double A Publishing, Inc.
East Coast Newspapers, Inc., a South Carolina corporation
El Dorado Newspapers
Gables Publishing
Gulf Publishing Company, Inc., a Mississippi corporation
HLB Newspapers, Inc., a Missouri corporation
Idaho Statesman Publishing, LLC, a Delaware limited liability company
Keltatim PublishingCompany, Inc., a Kansas corporation
Keynoter Publishing Company, Inc., a Florida corporation
Lee’s Summit Journal, Incorporated, a Missouri corporation
Lexington H-L Services, Inc., a Kentucky corporation
Macon Telegraph Publishing Company, a Georgia corporation
Mail Advertising Corporation, a Texas corporation
McClatchy Interactive LLC, a Delaware limited liability company
McClatchy Interactive West, a Delaware corporation
McClatchy International, Inc.
McClatchy Investment Company, a Delaware corporation
McClatchy Leasing Company
McClatchy Management Services, Inc., a Delaware corporation
McClatchy Net Ventures
McClatchy News Services
McClatchy Newspaper Sales, Inc.
McClatchy Newspapers, Inc., a Delaware corporation
McClatchy Newsprint Company
McClatchy Property, Inc.
McClatchy Resources
McClatchy Sales, Inc.
McClatchy Shared Services
McClatchy U.S.A., Inc., a Delaware corporation
Mediastream, Inc.
Miami Herald Media Company, a Delaware corporation
N&O Holdings, Inc.
Newsprint Ventures, Inc., a California corporation
Nittany Printing and Publishing Company, a Pennsylvania corporation
Nor-Tex Publishing, Inc., a Texas corporation
Oak Street Development Corporation
Olympian Publishing, LLC, a Delaware limited liability company
Olympic-Cascade Publishing, Inc., a Washington corporation
Pacific Northwest Publishing Company, Inc., a Florida corporation
Quad County Publishing, Inc., an Illinois corporation
Richwood, Inc.
Runways Pub, Inc.
San Luis Obispo Tribune, LLC, a Delaware limited liability company
Star-Telegram, Inc., a Delaware corporation
Tacoma News, Inc., a Washington corporation
The Bradenton Herald, Inc., a Florida corporation
The Charlotte Observer Publishing Company, a Delaware corporation
The News and Observer Publishing Company, a North Carolina corporation
The State Media Company, a South Carolina corporation
The Sun Publishing Company, Inc., a South Carolina corporation
Tribune Newsprint Company
Wichita Eagle and Beacon Publishing Company, Inc., a Kansas corporation
Wingate Paper Company, a Delaware corporation



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[FORM OF REGISTRATION RIGHTS AGREEMENT]
 
See attached.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
a.           Additional Time of Sale Information
 
1.           Term sheet containing the terms of the securities, substantially in
the form of Annex B.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX B
 




See attached.

 
 

--------------------------------------------------------------------------------

 

ANNEX C
 
Restrictions on Offers and Sales Outside the United States
 
In connection with offers and sales of Securities outside the United States:
 
(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
 
(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
                (i)Such Initial Purchaser has offered and sold the Securities,
and will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.
 
                (ii)None of such Initial Purchaser or any of its affiliates or
any other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.
 
                (iii)At or prior to the confirmation of sale of any Securities
sold in reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”
 
                (iv)Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Se-
 

 
 

--------------------------------------------------------------------------------

 

curities, except with its affiliates that agree to comply with the provisions of
this Annex C or with the prior written consent of the Company.
 
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
 
(c)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
                (i)it has only communicated or caused to be communicated and
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the United
Kingdom Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and
 
                (ii)it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Securities in, from or otherwise involving the United Kingdom.
 
(d)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Company that would permit a public offering of the
Securities, or possession or distribution of any of the Time of Sale
Information, the Offering Memorandum, any Issuer Written Communication or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required.
 
(e)           In relation to each Member State of the European Economic Area
that has implemented the Prospectus Directive (each, a “Relevant Member State”),
each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”) it has not made and will not make an offer of Securities
to the public in that Relevant Member State prior to the publication of a
prospectus in relation to the notes that has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that
Relevant Member State, all in accordance with the Prospectus Directive, except
that it may, with effect from and including the Relevant Implementation Date,
make an offer of notes to the public in that Relevant Member State at any time:
 
                (i)to legal entities that are authorized or regulated to operate
in the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;
 
                (ii)to any legal entity that has two or more of (1) an average
of at least 250 employees during the last financial year; (2) a total balance
sheet of more than €43,000,000 and (3) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts; or
 

 
 

--------------------------------------------------------------------------------

 

                (iii)in any other circumstances that do not require the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.
 
For the purposes of this provision, the expression an “offer of Securities to
the public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information of the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State.  For the purposes of this provision, the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.
 
(f)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that it has not, directly or indirectly, offered or sold and
will not, directly or indirectly, offer or sell in the Netherlands any
Securities with a denomination of less than €50,000 (or its other currency
equivalent) other than to persons who trade or invest in securities in the
conduct of a profession or business (which includes banks, stockbrokers,
insurance companies, pension funds, other institutional investors and finance
companies and treasury departments of large enterprises) unless one of the other
exemptions from or exceptions to the prohibition contained in article 3 of the
Dutch Securities Transactions Supervision Act 1995 (Wet toezicht effectenverkeer
1995) is applicable and the conditions attached to such exemption or exception
are complied with.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX D
 


 
Form of Opinions of Wilson Sonsini Goodrich & Rosati, Professional Corporation


 



 
 

--------------------------------------------------------------------------------

 

ANNEX E
Local Counsel Opinions


Jurisdiction
Local Counsel
Alaska
Davis Wright Tremaine LLP
Florida
Holland & Knight LLP
Georgia
Carlton Fields, P.A.
Kansas
Fleeson, Gooing, Coulson & Kitch, L.L.C.
Kentucky
Stoll Keenon Ogden, PLLC
Illinois
Lewis, Rice & Fingerish, L.C.
Mississippi
Watkins Ludlam Winter & Stennis, P.A.
Missouri
Lewis, Rice & Fingerish, L.C.
North Carolina
McGuireWoods LLP
Pennsylvania
Eisenstein & Bower, LLP
South Carolina
Wyche, Burgess, Freeman & Parham, P.A.




 
 

--------------------------------------------------------------------------------

 

ANNEX F


Form of Opinion of Local Counsel for the Guarantors





